ELECTRONIC RECORD



                                                           POSS CHILD
COA#       04-14-00004-CR                OFFENSE:          PORNOGRAPHY

           DEVIN ALEXANDER KANE V.       „111L1TW          ,„-„_
STYLE: the state of texas                COUNTY:           KERR
COA DISPOSITION: AFFIRMED                TRIAL COURT: 216th DISTRICT COURT

DATE: 02/11/15           Publish: YES TCCASE#:             A1319




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          DEVIN ALEXANDER KANE V.
STYLE:   THE STATE OF TEXAS                     cca#       y?»>c $iif/r
        APPELHAJT*^           Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:
                                               JUDGE:.
DATE:    /^<»y Z&    Zo/S"                     SIGNED:             PC:

JUDGE:                                         PUBLISH:            DNP:




                                                                    MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: